Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, inter alia, the drawings should show the section line upon which the sectional view such as FIG. 2 is taken.  Please see 37 CFR 1.84(h)(3) and MPEP § 608.01(f).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities such as the Brief Description of
the Drawings (see Pub. No. US 20210188394 of this application at ¶ 61) should describe the section line upon which the sectional view (FIG. 2) is taken.  Please see MPEP § 608.01(f).  Appropriate correction is required.
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic controller” in claims 1, 10 and 20; and/or “operating device” in claims 4, 5 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “switchable” in claims 5 and 10 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 5, the electronic controller (72) is switchable, but is not required structurally to be switched between first and second modes.  Please see the terms such as “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
b.	Claims 1, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are the element(s) that connect(s) the controller (72), the motor (24) and the transmission body (20) in order to perform the claimed function(s) recited in the “configured to” and/or “so as” clause(s).  
c.	The term “electronic controller” in claims 1, 17 and 20 is indefinite because the claims  only provide a restatement of the functions and the intended outcome of the functions, and do not recite sufficiently the structures so that the controller performs the function(s) as claimed. Please see the terms such as “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946, 953 (Fed. Cir. 2007); “game control means arranged to control images display means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328, 1336-37 (Fed. Cir. 2008); “distributed learning control module” in Williamson v. Citrix Online, LLC., 115 USPQ2d 1105 (Fed. Cir. 2015); and “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 122, 673 F.3d 1361, 1365 (Fed. Cir. 2012) all cited in MPEP § 2181.  See also the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013), MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019; Ex parte McAward, Appeal No. 2015-006416, PTAB 8/25/2017, and MPEP §§ 2173.02, 2173.05(g) and 2181.  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 9, 15-16 and 20, as best understood, are rejected under 35 U.S.C. 103 as obvious over Schieffelin (US 20170282919 corresponding to CN 107428393 cited in Applicant’s Information Disclosure Statement filed on March 30, 2022).
Claim 1 
At the outset, note that Schieffelin incorporates the disclosure of US Pat. No. 8,768,585 of Cheng (id. ¶ 79).
Schieffelin teaches a control device for a human-powered vehicle including a crank axle (jackshaft 204, FIG. 2, ¶ 77 et seq., or 900, FIG. 9, ¶ 182 et seq.), a first rotational body (420, FIG. 10, ¶ 184 et seq.) connected to the crank axle (204/900), a wheel (208, FIG. 2 or 908, FIG. 10), a second rotational body (902, FIG. 10, ¶ 181 et seq.) connected to the wheel (208/908), a transmission body (202, FIG. 2 or 906, FIG. 10) engaged with the first and second rotational bodies (420, 902) to transmit driving force between the first and second rotational bodies (420, 902), a derailleur (904, FIGS. 9-10, ¶¶ 124, 127-128, 131, 183, etc.) configured to operate the transmission body (202/906) to change a transmission ratio (gear ratio, FIG. 8, see, e.g., ¶¶ 31, 54-55, 74) of a rotational speed of the wheel (208/908, see, block 804 “Wheel Speed Sensor measures wheel speed” in FIG. 8, ¶ 166) to a rotational speed of the crank axle (204/900), and a motor (212, FIGS. 8 and 10, ¶ 68 et seq., or 692, FIG. 6, ¶ 134 et seq.) configured to drive the transmission body (202/906), the control device comprising: an electronic controller (670, FIG. 6, ¶¶ 73, 124) configured to control the motor (212/692) and drive the transmission body (202 or 906) with the motor (212/692).  Ibid. abstract, ¶¶ 3-32, claims 78-97.
Schieffelin teaches the invention as claimed except that Schieffelin does not explicitly teach the controller to perform the function “so as to increase a rotational speed of the motor as a difference of a first rotational speed, which is calculated in correspondence with a rotational speed of the wheel and the transmission ratio, and a predetermined rotational speed or a rotational speed in a predetermined range increases upon determining the derailleur has been actuated to change the transmission ratio and a predetermined condition related to pedaling is satisfied.”  
However, Schieffelin teaches or suggests, inter alia, the following in ¶ 134:
In some embodiments, the electric bicycle controller 670 and/or control module 638 may further control one or more other output devices, such as a motor 692, one or more derailleurs 694, dashboard 696, brakes 698, one or more clutches 699 and/or the like. Motor 692 may be used to provide torque to the system. Motor 692 may be used to provide a braking force to the system. Motor 692 may be configured to be rotating at various speeds and at various times. In some embodiments, motor 692 receives commands from the electronic bicycle controller 670. In some embodiments, the user manually inputs commands (i.e. turns the motor on/off and/or changes the motor speed) to the motor 692. Motor 692 can be used in combination with and/or independently from the pedals and/or pedal crank. Motor 692 can also, in some embodiments, be used only in fast stop situations described herein or at any point during use of the electric bicycle system. In some embodiments, it may be desirable to utilize a relatively small and inexpensive motor that is not necessarily intended to be a primary drive motor, but that is primarily intended to be used to effect shifts when the drive chain is not otherwise loaded by the pedal crank (for example, in a fast stop situation). In some embodiments, more than one actively controllable derailleur 694 may be used. For example, the bicycle system may comprise a front sprocket set and a rear sprocket set, each having an associated derailleur. The concepts disclosed herein are not limited to any particular number of sprocket sets, however, and thus could be applied to a system having one, two, three, four, five, or more derailleurs. Derailleur(s) 694 may comprise an actuator configured to enable the derailleur to move chain and/or belt drives from one sprocket to a second sprocket to effect a gear change. Derailleur(s) 694 can be mechanically, electrically, and/or electro-mechanically controlled. In some embodiments, derailleur(s) 694 can receive commands from the electric bicycle controller 670. In some embodiments, derailleur(s) can operate manually or automatically. In some embodiments, the user manually inputs commands to the derailleur(s) 694 by using a lever and/or other input.  (Emphases added)

In addition, Schieffelin teaches in ¶ 190:
With continuing reference to section 1106, the computing system, electric bicycle controller, and/or electric motor module operates the motor at an optimal speed, and activates the electrically operatable derailleur to effect the gear change within the calculated optimal window. Thus, as illustrated, the motor speed increases until it reaches an optimal speed causing the sprocket set and/or chain to increase to an optimal speed 1107 during the calculated optimal window. At that time, the electrically operatable derailleur effects the gear change. After, the motor is turned off causing the sprocket set and/or chain speed to decrease. At section 1108, after the downshift has occurred, but before the bicycle comes to a complete stop, the user begins pedaling again, causing the pedal crank speed to increase and thus the sprocket set and/or chain speed and rear wheel speed to also increase.  (Emphases added)

Particularly, Schieffelin teaches in ¶ 193:
Similar to the embodiments described herein, at section 1136, the computing system, electric bicycle controller, and/or electric motor module calculates an optimal speed to turn the motor and an optimal window to effect a gear change. Also, computing system, electric bicycle controller, and/or electric motor module operates the motor at the optimal speed, and activates the electrically operatable derailleur to effect the gear change within the calculated optimal window. Thus, as illustrated, the motor speed increases rapidly until it reaches an optimal speed causing the sprocket set and/or chain to increase to an optimal speed 1137, less than the rear wheel speed, during the calculated optimal window. At that time, the electrically operatable derailleur effects the gear change. After, the motor is turned off causing the sprocket set and/or chain speed to decrease.  (Emphases added)

Since Schieffelin’s motor speed increases until it reaches an optimal speed and Schieffelin’s rear wheel speed also increases therewith, thus, Schieffelin broadly or implicitly suggests the difference of the first rotational speed and the predetermined rotational speed (optimal speed) or the rotational speed in the predetermined range (optimal range, id. ¶ 172) upon determining the derailleur has been actuated to change the transmission ratio (by effecting the gear change) and the predetermined condition related to pedaling is satisfied (optimal window) as shown in, e.g., FIGS. 6-8 and 11, and   described at least in ¶¶ 134, 190 and 193 quoted above.
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to configure Schieffelin’s electronic controller to control the motor and the transmission body (i.e., the chain) so as to perform the function as claimed since it would achieve, inter alia, the optimal speed for the user as taught or suggested by Schieffelin.  The use of Schieffelin’s controller to perform the function as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
The first rotational speed, the predetermined rotational speed, and the rotational speed in the predetermined range of Schieffelin correspond to or is capable of corresponding to a rotational speed of the crank axle/jackshaft (204/900, id. ¶¶ 18, 27, 72-77, 83-84, 180-184).
Claim 3
Schieffelin teaches the control device substantially as claimed.  However, Schieffelin does not explicitly teach the predetermined rotational speed and the rotational speed in the predetermined range of 50 RPM or greater and 80 RPM or less.  
On the one hand, Schieffelin teaches (id. ¶ 179) that, at block 840 (FIG. 8), the power control module optimizes a torque output for the shift in gears and/or rotates the motor to cause the driven sprocket set, consequently, the wheel to be rotated at the calculated optimal RPM.   On the other hand, Applicant has not shown that the claimed ranges of RPM are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A).  
It would have been obvious to the PHOSITA before the EFD of the application to select the predetermined rotational speed (optimal speed) and the rotational speed of Schieffelin as claimed since it would have been an obvious choice by performing routine experimentation in order to achieve the optimum RPM as taught or suggested by Schieffelin. See MPEP § 2144.04-2144.05. 
Claim 9 
Schieffelin’s electronic controller is configured to control an electric actuator (903, FIGS. 9-10) of the human-powered vehicle to operate the derailleur (904).  Ibid. ¶ 80 et seq.
Claim 15
Schieffelin’s power transmission system (FIGS. 2, 9-10) comprises a first one-way clutch (699, FIG. 6, ¶¶ 134-135 or 910, FIGS. 9-10, ¶ 181 et seq.) provided in a first power transmission path between the crank axle (204/900) and the first rotational body (420) and configured to transmit rotational force from the crank axle (204/900) to the first rotational body (420) in a first rotational direction (shown by arrows in FIGS. 9-10) and restrict transmission of rotational force from the first rotational body (420) to the crank axle (204/900) in the first rotational direction.  Ibid. abstract, e.g., ¶¶ 6-8, 17, 21, 27, 74, 81, 83, 128, etc., and claims 80-81, 92-93.
Claim 16
Schieffelin teaches a second one-way clutch (699, FIG. 6, id. abstract, e.g., ¶¶ 6, 8, 21, 134, 135) provided in a second power transmission path between the second rotational body (902) and the wheel (208/908) and configured to transmit rotational force from the second rotational body (902) to the wheel (208/908) in a second rotational direction (shown by arrows in FIGS. 9-10) corresponding to the first rotational direction (shown by arrows in FIGS. 9-10) and restrict transmission of rotational force from the wheel (208/908) to the second rotational body (902) in the second rotational direction (FIGS. 9-10).
Claim 20
Schieffelin teaches a control device for a human-powered vehicle including a crank axle (204/900), a first rotational body (420) connected to the crank axle (204/900), a wheel (208/908), a second rotational body (902) connected to the wheel (208/908), a transmission body (202/906) engaged with the first and second rotational bodies (420, 902) to transmit driving force between the first and second rotational bodies (420, 902), a derailleur (904) configured to operate the transmission body (202/906) to change a transmission ratio of a rotational speed of the wheel (208/908) to a rotational speed of the crank axle (204/900), and a motor (212/692) configured to drive the transmission body (202/906), the control device comprising: an electronic controller (670) configured to control the motor (212/692), the electronic controller (670) being configured to drive the transmission body (202/906) with the motor (212/692) in upon determining the derailleur (904) has been actuated to change the transmission ratio and a predetermined condition
related to pedaling is satisfied.  Ibid. FIGS. 4-8 and 11, ¶¶ 3-32, claims 78-97.
Schieffelin teaches the invention as claimed except that Schieffelin does not explicitly teach the function “the electronic controller being configured to stop driving the transmission body with the motor in correspondence with load on the motor.”
However, Schieffelin teaches or suggests, inter alia, the following in ¶ 58:
In some embodiments, it is desirable to keep the drive chain that drives the driven sprocket set stationery, motionless, nonrotating, and/or the like when torque or power is not being introduced to the drive wheel by the pedals and/or motor. In other words, it can be desirable to move the chain when transmitting power or torque to the drive wheel from the petals and/or motor, but to cease the motion of the chain or to substantially decrease any motion of the chain when not applying power or torque to the drive wheel. An exception to this would be a limited motion of the chain and thus the driven sprocket set to effect a gear change as disclosed herein. One benefit of keeping the chain stationary when not introducing power to the wheel and/or when not effecting a gear change is that the system can potentially operate more efficiently than if the chain were still moving. Another benefit is safety related. For example, when a user is pedaling a bicycle and/or operating a throttle to instruct the motor to apply power or torque to the drive while, the user expects that the chain is rotating, because it needs to rotate to introduce power or torque into the drive wheel. However, when a user does not desire torque or power to be added to the rear wheel, such as during coasting, freewheeling, braking, and/or the like, the user may not expect the chain to be moving and thus may not be as cautious when trying to stay away from the chain to avoid being harmed by the moving chain. Further, in a maneuver such as a fast stop or emergency stop, a user will likely be focusing most or all of his or her attention on stopping the bicycle and thus could unintentionally touch his or her leg, clothes, and/or the like against the chain. If the chain is moving, this could cause damage or harm. Accordingly, in some embodiments, it can be desirable to limit the amount of motion of the drive chain to only periods when it is necessary to move the chain, such as when power is being applied to the rear wheel and/or when a gear change is being conducted.  (Emphases added)

	And in ¶ 183:
FIG. 9B illustrates a situation in which no torque is being applied to the pedals 108 and/or pedal crank 916, but the motor 212 is still causing the jackshaft 900 and thus the driven sprocket 902 to rotate. This may occur in at least two situations. First, the driven sprocket 902 may be introducing power to the wheel 908, thus causing the bicycle to accelerate, or at least maintain a speed. Second, the driven sprocket 902 may not be introducing power to the wheel 908 (e.g., by turning slower than the wheel or otherwise being decoupled rotationally from the wheel) and the rotation caused by the motor 212 may be to effect a gear change. For example, once a computing system, electric bicycle controller, and/or motor control module detects a stop event or determines that a downshift is necessary while no torque is being applied, the computing system, electric bicycle controller, and/or motor control module operates the motor 212 at an optimal time and optimal speed for shifting gears to effect a gear change. At this time, belt or chain 914 is not rotating. Thus, only motor 212 applies torque to rotate belt or chain 912 and belt or chain 906 and an electronically controllable actuator 903 moves the electrically operatable derailleur 904 to effect a change in gears.  (Emphases added)

Since Schieffelin teaches, inter alia, the chain (i.e., transmission body) is not rotating while the motor applies torque, thus, Schieffelin broadly suggests the function “the electronic controller being configured to stop driving the transmission body with the motor in correspondence with load on the motor” as shown in FIGS. 6-11, and described at least in ¶¶ 58 and 183 quoted above.
It would have been obvious to the PHOSITA before the EFD of the application to configure Schieffelin’s electronic controller to stop driving the transmission body with the motor in correspondence with load on the motor as claimed since it would achieve, inter alia, the optimal speed for the user as taught or suggested by Schieffelin.  KSR.
Indication of Allowable Subject Matter
Claims 4-8 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with 
all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Gao (US 20150088389) teaches, inter alia, a controller (1, FIGS. 3-8) configured to control a motor (120) and a derailleur (118r).  Ibid. claims 1-13;
b.	Cheng (EP 2581299 A1) teaches, inter alia, a controller (21, FIG. 1) configured to control a derailleur (16).  Ibid. abstract;
c.	Shahana et al. (US 20220204126) teaches a power transmission path of a power transmission system in FIG. 3 which is the same as the transmission path in FIG. 3 of this application, and claims 1-50 call for, inter alia, first and second control states; and
d.	Watarai (US 20130054066) teaches a controller including a derailleur (¶¶ 16 and 94) and a shift command section (id. abstract) for shifting the derailleur.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM EST-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656